 



Exhibit 10.3
Sport Chalet, Inc.
INDEMNIFICATION AGREEMENT
          This Indemnification Agreement (the “Agreement”), dated as of
                    , 200      is made and effective as of the date set forth in
Section 14 of the Agreement, by and between Sport Chalet, Inc., a Delaware
corporation (the “Corporation”), and                     , a director and/or
officer of the Corporation (the “Indemnitee”).
RECITALS
          A. The Corporation and the Indemnitee recognize that the present state
of the law relating to director and officer liability is too uncertain to
provide the Corporation’s directors and officers with adequate and reliable
advance knowledge or guidance with respect to the legal risks and potential
liabilities to which they may become personally exposed as a result of
performing their duties for the Corporation;
          B. The Corporation and the Indemnitee are aware of the substantial
growth in the number of lawsuits filed against corporate directors and officers
in connection with their activities in such capacities and by reason of their
status as such;
          C. The Corporation and the Indemnitee recognize that the cost of
defending against such lawsuits, whether or not meritorious, is typically beyond
the financial resources of most directors and officers of the Corporation;
          D. The Corporation and the Indemnitee recognize that the legal risks
and potential liabilities, and the threat thereof, associated with proceedings
filed against the directors and officers of the Corporation bear no reasonable
relationship to the amount of compensation received by the Corporation’s
directors and officers;
          E. The Corporation, after reasonable investigation prior to the date
hereof, has determined that the liability insurance coverage available to the
Corporation as of the date hereof is inadequate, unreasonably expensive or both.
The Corporation believes, therefore, that the interest of the Corporation’s
stockholders would be best served by a combination of (i) such insurance as the
Corporation may elect to obtain as provided in Section 8 below and (ii) a
contract with its directors and officers, including the Indemnitee, to indemnify
them to the fullest extent permitted by law (as in effect on the date hereof,
or, to the extent any amendment may expand such permitted indemnification, as
hereafter in effect) against personal liability for actions taken in the
performance of their duties to the Corporation;
          F. The Corporation’s Certificate of Incorporation and Bylaws authorize
the indemnification of the directors and officers of the Corporation, subject to
the limitations set forth in Section 145 of the Delaware General Corporation Law
(the “DGCL”);
          G. The Board of Directors of the Corporation has concluded that, to
retain and attract talented and experienced individuals to serve as directors
and officers of the Corporation and to encourage such individuals to take the
business risks necessary for the

1



--------------------------------------------------------------------------------



 



success of the Corporation, it is necessary for the Corporation to contractually
indemnify its directors and officers, and to assume for itself liability for
expenses and damages in connection with certain claims against such directors
and officers in connection with their service to the Corporation, and has
further concluded that the failure to provide such contractual indemnification
could result in great harm to the Corporation and its stockholders;
          H. The Corporation desires and has requested the Indemnitee to serve
or continue to serve as a director or officer of the Corporation, free from
undue concern for the risks and potential liabilities associated with such
services to the Corporation; and
          I. The Indemnitee is willing to serve, or continue to serve, the
Corporation, provided, and on the expressed condition, that he or she is
furnished with the indemnification provided for herein.
AGREEMENT
          NOW, THEREFORE, the Corporation and Indemnitee agree as follows:
          1. Definitions.
               a. “Expenses” means, for the purposes of this Agreement, all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, any fees and disbursements of Indemnitee’s counsel, accountants and
other experts and other out-of-pocket costs) actually and reasonably incurred by
the Indemnitee in connection with the investigation, preparation, defense or
appeal of a Proceeding; provided, however, that Expenses shall not include
judgments, fines, penalties or amounts paid in settlement of a Proceeding.
               b. “Other enterprise” includes, for the purposes of this
Agreement, employee benefit plans; references to “fines” includes any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Corporation” includes any service
as a director, officer, employee or agent of the Corporation which imposes
duties on, or involves services by, such director, officer, employee or agent
with respect to an employee benefit plan, its participants or its beneficiaries;
and if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, Indemnitee shall be deemed to have acted in a manner “not
opposed to the best interests of the Corporation” as referred to in this
Agreement.
               c. “Proceeding” means, for the purposes of this Agreement, any
threatened, pending, or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (including an action brought by or in
the right of the Corporation) in which Indemnitee may be or may have been
involved as a party or otherwise, by reason of the fact that Indemnitee is or
was a director or officer of the Corporation, by reason of any action taken by
Indemnitee or of any inaction on Indemnitee’s part while acting as such director
or officer or by reason of the fact that Indemnitee is or was serving at the
request of the Corporation as a director, officer, employee or agent of another
foreign or domestic corporation, partnership, joint venture, trust or other
enterprise, or was a director and/or officer of the foreign or domestic
corporation which was a predecessor corporation to the Corporation or of another
enterprise at the request of such predecessor corporation, whether or not
Indemnitee is serving in such

2



--------------------------------------------------------------------------------



 



capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.
          2. Agreement to Serve. In consideration of the protection afforded by
this Agreement, if Indemnitee is a director of the Corporation, Indemnitee
agrees to serve at least for the balance of the current term as a director and
not to resign voluntarily during such period without the written consent of a
majority of the Board of Directors. If Indemnitee is an officer of the
Corporation not serving under an employment contract, Indemnitee agrees to serve
in such capacity at least for the balance of the current fiscal year of the
Corporation and not to resign voluntarily during such period without the written
consent of a majority of the Board of Directors. Following the applicable period
set forth above, Indemnitee agrees to serve or continue to serve in such
capacity as a director or officer of the Corporation to the best of his or her
abilities at the will of the Corporation or under separate contract, if such
contract exists, for so long as Indemnitee is duly elected or appointed and
qualified or until such time as Indemnitee tenders his or her resignation in
writing. Nothing contained in this Agreement is intended to create in Indemnitee
any right to continued employment.
          3. Indemnification.
               a. Third Party Proceedings. The Corporation shall, except to the
extent prohibited by the DGCL or any other applicable law, rule, regulation or
order, indemnify Indemnitee against Expenses, judgments, fines, penalties or
amounts paid in settlement (if the settlement is approved in advance by the
Corporation) actually and reasonably incurred by Indemnitee in connection with a
Proceeding (other than a Proceeding by or in the right of the Corporation) if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Corporation, and, with respect
to any criminal action or proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Corporation, or, with respect to
any criminal Proceeding, had no reasonable cause to believe that Indemnitee’s
conduct was unlawful.
               b. Proceedings by or in the Right of the Corporation. To the
fullest extent permitted by law, the Corporation shall indemnify Indemnitee
against Expenses and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with a Proceeding by or in the right of the
Corporation to procure a judgment in its favor if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Corporation. Notwithstanding the foregoing, no
indemnification shall be made in respect of any claim, issue or matter as to
which the Indemnitee shall have been adjudged to be liable to the Corporation
unless and only to the extent that the Court of Chancery or the court in which
the proceeding is or was pending shall determine upon application that, in view
of all the circumstances of the case, the Indemnitee is fairly and reasonably
entitled to indemnity for expenses and then only to the extent that the court
shall determine.
               c. Scope. Notwithstanding any other provision of this Agreement
but subject to Section 13(b), the Corporation shall indemnify the Indemnitee to
the fullest extent permitted by law, notwithstanding that such indemnification
is not specifically authorized by

3



--------------------------------------------------------------------------------



 



other provisions of this Agreement, the Corporation’s Certificate of
Incorporation, the Corporation’s Bylaws or by statute.
          4. Determination of Right to Indemnification. Upon receipt of a
written claim addressed to the Board of Directors for indemnification pursuant
to Section 3, the Corporation shall determine by any of the methods set forth in
Section 145 of the DGCL whether Indemnitee has met the applicable standards of
conduct which make it permissible under applicable law to indemnify Indemnitee.
If a claim under Section 3 is not paid in full by the Corporation within thirty
(30) days after such written claim has been received by the Corporation or if
applicable, whatever time is reasonably necessary for the Corporation to
complete the investigation contemplated in Section 3 of this Agreement, the
Indemnitee may at any time thereafter bring suit against the Corporation to
recover the unpaid amount of the claim. The Indemnitee’s Expenses incurred in
connection with successfully establishing his or her right to indemnification or
advances, in whole or in part, in any such Proceeding shall also be indemnified
by the Corporation. Neither the failure of the Corporation (including its Board
of Directors, independent legal counsel, or its stockholders) to make a
determination prior to the commencement of such action that indemnification of
the Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct under applicable law, nor an actual determination
by the Corporation (including its Board of Directors, independent legal counsel
or its stockholders) that the Indemnitee has not met such applicable standard of
conduct, shall create a presumption that Indemnitee has not met the applicable
standard of conduct. The Corporation shall have the burden of proof concerning
whether the Indemnitee has or has not met the applicable standard of conduct.
          5. Advancement and Repayment of Expenses.
               a. Proceedings. The Expenses incurred by Indemnitee in defending
and investigating any Proceeding shall be paid by the Corporation in advance of
the final disposition of such Proceeding within thirty (30) days after receiving
from Indemnitee the copies of invoices presented to Indemnitee for such
Expenses, if Indemnitee shall provide an undertaking to the Corporation to repay
such amount to the extent it is ultimately determined that Indemnitee is not
entitled to indemnification. In determining whether or not to make an advance
hereunder, the ability of Indemnitee to repay shall not be a factor.
Notwithstanding the foregoing, in a proceeding brought by the Corporation
directly, in its own right (as distinguished from an action bought derivatively
or by any receiver or trustee), the Corporation shall not be required to make
the advances called for hereby if the Board of Directors determines, in its sole
discretion, that it does not appear that Indemnitee has met the standards of
conduct which make it permissible under applicable law to indemnify Indemnitee
and the advancement of Expenses would not be in the best interests of the
Corporation and its stockholders.
               b. Mandatory Payment of Expenses. To the extent that Indemnitee
has been successful on the merits in defense of any action, suit, or other
proceeding referred to in Section 3 hereof or in defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee in connection therewith.
          6. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification or advancement by the Corporation
of some or a portion of any Expenses or liabilities of any type whatsoever
(including, but not limited to, judgments,

4



--------------------------------------------------------------------------------



 




fines, penalties, and amounts paid in settlement) incurred by Indemnitee in the
investigation, defense, settlement or appeal of a Proceeding, but is not
entitled to indemnification or advancement of the total amount thereof, the
Corporation shall nevertheless indemnify or pay advancements to the Indemnitee
for the portion of such Expenses or liabilities to which the Indemnitee is
entitled.
          7. Notice to Corporation by Indemnitee. Indemnitee shall notify the
Corporation in writing of any matter with respect to which Indemnitee intends to
seek indemnification hereunder as soon as reasonably practicable following the
receipt by Indemnitee of written notice thereof; provided, however, that any
delay in so notifying Corporation shall not constitute a waiver by Indemnitee of
his or her rights hereunder. The written notification to the Corporation shall
be addressed to the Board of Directors and shall include a description of the
nature of the Proceeding and the facts underlying the Proceeding and be
accompanied by copies of any documents filed by any state or federal regulatory
agency or with the court in which the Proceeding is pending. In addition,
Indemnitee shall give the Corporation such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power.
          8. Maintenance of Liability Insurance.
               a. The Corporation hereby agrees that so long as Indemnitee shall
continue to serve as a director or officer of the Corporation and thereafter so
long as Indemnitee shall be subject to any possible Proceeding, the Corporation,
subject to Section 8(b), shall use its best efforts to obtain and maintain in
full force and effect directors’ and officers’ liability insurance (“D&O
Insurance”) which provides Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Corporation’s directors, if
Indemnitee is a director, or of the Corporation’s officers, if Indemnitee is not
a director of the Corporation but is an officer.
               b. Notwithstanding the foregoing, the Corporation shall have no
obligation to obtain or maintain D&O Insurance if the Corporation determines in
good faith that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Corporation.
               c. Notice to Insurers. If, at the time of the receipt of a notice
of a claim pursuant to Section 7 hereof, the Corporation has D&O Insurance in
effect, the Corporation shall give prompt notice of the commencement of such
claim to the insurers in accordance with the procedures set forth in the
respective policies. The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
               d. The obligation of the Corporation to indemnify the Indemnitee
under this Agreement shall be secondary and any insurance purchased by the
Corporation shall be primary.
          9. Defense of Claim. In the event that the Corporation shall be
obligated under Section 5 hereof to pay any Expenses of any Proceeding against
Indemnitee, the

5



--------------------------------------------------------------------------------



 




Corporation, if appropriate, shall be entitled to assume the defense of such
Proceeding with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Corporation, the Corporation
will not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ his or her counsel
in any such Proceeding, at Indemnitee’s expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Corporation, or
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Corporation and the Indemnitee in the conduct of such
defense or (C) the Corporation shall not, in fact, have employed counsel to
assume the defense of such Proceeding, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Corporation.
          10. Attorneys’ Fees. In the event that Indemnitee or the Corporation
institutes an action to enforce or interpret any terms of this Agreement, the
Corporation shall reimburse Indemnitee for all of the Indemnitee’s reasonable
fees and expenses in bringing and pursuing such action or defense, unless as
part of such action or defense, a court of competent jurisdiction determines
that the material assertions made by Indemnitee as a basis for such action or
defense were not made in good faith or were frivolous.
          11. Continuation of Obligations. All agreements and obligations of the
Corporation contained herein shall continue during the period the Indemnitee is
a director or officer of the Corporation, or is or was serving at the request of
the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, and shall
continue thereafter so long as the Indemnitee shall be subject to any possible
proceeding by reason of the fact that Indemnitee served in any capacity referred
to herein.
          12. Successors and Assigns. This Agreement establishes contract rights
that shall be binding upon, and shall inure to the benefit of, the successors,
assigns, heirs and legal representatives of the parties hereto.
          13. Non-exclusivity.
               a. The provisions for indemnification and advancement of expenses
set forth in this Agreement shall not be deemed to be exclusive of any other
rights that the Indemnitee may have under any provision of law, the
Corporation’s Certificate of Incorporation or Bylaws, the vote of the
Corporation’s stockholders or disinterested directors, other agreements or
otherwise, both as to action in his or her official capacity and action in
another capacity while occupying his or her position as a director or officer of
the Corporation. The indemnification provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though Indemnitee may have ceased to serve in such
capacity.
               b. In the event of any changes, after the date of this Agreement,
in any applicable law, statute, or rule which expand the right of a Delaware
corporation to indemnify its officers and directors, the Indemnitee’s rights and
the Corporation’s obligations under this Agreement shall be expanded to the full
extent permitted by such changes. In the event of any

6



--------------------------------------------------------------------------------



 



changes in any applicable law, statute or rule, which narrow the right of a
Delaware corporation to indemnify a director or officer, such changes, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.
          14. Effectiveness of Agreement. This Agreement shall be effective as
of the date set forth on the first page and may apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was an officer,
director, employee or other agent of the Corporation, or was serving at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, at the time
such act or omission occurred.
          15. Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Corporation to do or fail to do any act in
violation of applicable law. The Corporation’s inability, pursuant to court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement. The provisions of this Agreement shall be severable as
provided in this Section 15. If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify Indemnitee to the full extent permitted
by any applicable portion of this Agreement that shall not have been
invalidated, and the balance of this Agreement not so invalidated shall be
enforceable in accordance with its terms.
          16. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware, except to the extent federal
law is applicable. To the extent permitted by applicable law, the parties hereby
waive any provisions of law which render any provision of this Agreement
unenforceable in any respect.
          17. Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee or (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.
          18. Mutual Acknowledgment. Both the Corporation and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Corporation from indemnifying its directors and officers under
this Agreement or otherwise. Indemnitee understands and acknowledges that the
Corporation has undertaken or may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Corporation’s
right under public policy to indemnify Indemnitee.
          19. Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.

7



--------------------------------------------------------------------------------



 



          20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
          21. Amendment and Termination. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year set forth above.

             
 
                Sport Chalet, Inc.    
 
           
 
  By        
 
           
 
                One Sport Chalet Drive         La Canada, CA 91011    
 
           
INDEMNITEE:
           

         
 
       
 
       
 
    (Type Name)    
 
       
 
       
 
    (Signature)    
 
       
 
       
 
    (Address)    

8